11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Carissa Mason,                              * From the 350th District Court
                                              of Taylor County,
                                              Trial Court No. 13599-D.

Vs. No. 11-19-00335-CR                      * December 12, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has considered Carissa Mason’s motion to dismiss her appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.